Citation Nr: 0627165	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-26 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1971 to June 
1975.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from November 2002 and March 2003 rating decisions of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was previously before the Board and was remanded to 
the RO in February 2006 via the Appeals Management Center 
(AMC) in Washington, DC.  


FINDING OF FACT

The most probative medical evidence of record indicates the 
veteran's currently diagnosed psychiatric disorders are 
unrelated to his service in the military.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186- 87 (2002).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 
18 Vet. App. 112, 119-20 (2004).  See, too, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In this case, 
the veteran was provided notice of the VCAA in September 
2002, prior to the initial adjudication of his claim in the 
November 2002 and March 2003 rating decisions at issue.  

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical treatment records.  In this way, the VCAA 
letter clearly satisfied the first three "elements" of the 
notice requirement.  In addition, the September 2002 letter 
stated:  "[i]f there are private medical records that would 
support your claim, you can complete the enclosed VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, and we will request those 
records for you.  You can get these records yourself and send 
them to us."  This satisfies the regulation, in that it 
informed the veteran that he could submit any and all 
evidence which was pertinent to his claim, not merely that 
requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include mention 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
granted.  Id.  

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a downstream disability rating and an effective 
date for the disability on appeal.  Despite the inadequate 
notice provided him on these elements, this was 
nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  Concerning this, since the Board will 
conclude below that the preponderance of the evidence is 
against his claim for service connection, any question about 
the appropriate downstream disability rating and effective 
date to be assigned is rendered moot.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service medical records (SMRs), VA and private 
medical records, and the report of a VA examination 
addressing the etiology of the claimed condition - the 
dispositive issue.  The veteran has not indicated he has any 
further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication there exists any additional 
evidence that has a bearing on this case that has not been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  
See 38 C.F.R. § 3.103 (2005).

Relevant laws and regulations

Service connection - in general

Service connection may be established for disability 
resulting from personal injury sustained or disease 
contracted in the line of duty while in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  But merely because an injury or disease occurred 
in service is not enough to warrant granting a claim; rather, 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Thus, in order to establish service connection for the 
claimed disorder, there must be:  (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Analysis

The evidence of record reflects diagnoses of various 
psychiatric disorders, including chronic schizophrenia, acute 
psychosis, and schizoaffective disorder versus bipolar 
disorder with psychotic features.  Thus, Hickson element (1), 
a current disability, is met.

With respect to Hickson element (2), in-service incurrence, 
service medical records are completely unremarkable for any 
record of an acquired psychiatric disorder, including 
depressive and mood disorders.  This includes anything in the 
way of a relevant complaint (symptoms, etc.) or diagnosis.  
The June 1975 military separation examination determined the 
veteran's psychiatric status was normal.  To the extent he is 
now contending that he had psychiatric problems in service, 
his current contentions are outweighed by the utterly 
negative service medical records.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  
The Board finds, therefore, that the preponderance of the 
probative evidence shows that the onset of his psychiatric 
problems did not occur during service.  So Hickson element 
(2) has not been met.

As to Hickson element (3), medical nexus, the only evidence 
in support of the veteran's claim is a statement from a VA 
registered nurse, dated in September 2002, stating "it is 
likely that [the veteran] has a condition, schizoaffective 
disorder/bipolar disorder, that was triggered and/or 
exacerbated by his experiences in the service."  The Board 
points out, however, that this registered nurse did not 
discuss the rationale of her opinion; instead, it was 
entirely conclusory.  In addition, there is no indication she 
actually examined the veteran or reviewed his relevant 
medical treatment records - either from service or during 
the years since, for his pertinent medical history.  See, 
e.g., Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. 
Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993); and Black v. Brown, 5 Vet. App. 177, 180 
(1993). 



In contrast to this, the veteran was afforded a VA 
psychiatric examination in March 2006.  His claims file, 
including his service medical records, was reviewed.  And 
following the mental status evaluation, the VA examiner 
concluded it was less likely than not the veteran's 
psychiatric disorder (diagnosed as schizoaffective disorder, 
bipolar type) was caused by or a result of his military 
service.  The examiner traced the veteran's mood 
difficulties, instead, to the death of his mother when he was 
15 years old.  Given that the March 2006 VA examiner's 
conclusion was based on a complete review of the claims file, 
as well as a comprehensive psychiatric evaluation, the Board 
places greater weight of probative value on this opinion than 
that of the registered nurse to the contrary.  Accordingly, 
Hickson element (3) has not been met.

For these reasons and bases, Hickson elements (2) and (3) 
have not been satisfied.  Thus, service connection for an 
acquired psychiatric disorder must be denied because the 
preponderance of the evidence is unfavorable.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


